Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claim 1-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
 The amendment to the claims overcomes the 112 rejections and places the case in condition for allowance and the associated remarks of 07/28/2022 are considered persuasive.

Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
a test determining circuit configured to determine whether a memory cell fail occurs, based on test data, and generate a detection signal corresponding to the determination result, in response to a test mode signal; and a control signal generation circuit configured to selectively enable the first and second latch signals by comparing the input address to the first and second latch addresses in response to the detection signal.

Claim 12 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
generate a detection signal based on the determination, in response to a test mode signal; and a control signal generation circuit configured to, while transmitting the input signal and the output signal as a first latch signal and a second latch signal, respectively, and selectively enable the first and second latch signals by comparing an input 5Atty Docket No.: P20H0192/US App. No.: 17/198,659 address to a first latch address and a second latch address when the detection signal is enabled.

Claim 21 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
selectively enable one of the first and second latch signals by comparing the input address with first and second latch addresses in response to the detection signal, and a latch circuit configured to receive the input signal, store the input address as the first latch address in response to the first latch signal, and store an address, selected from the input address and the first latch address, as the second latch address in response to the second latch signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/             Primary Examiner, Art Unit 2824